Citation Nr: 1718388	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2002 to January 2003 and March 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case was remanded in July 2015 for evidentiary development and to obtain an addendum medical opinion. All actions ordered by the remand have been accomplished and the case is ready for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran's current obstructive sleep apnea was not incurred in service nor is it otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327 (2016).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In July 2011, the Veteran was informed of the type of evidence needed to develop his claim and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All necessary assistance to obtain evidence has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA examination reports, personal statements, buddy/lay statements, and hearing transcript have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided a thorough VA examination in August 2011. In addition, an addendum opinion was obtained in October 2015 to further evaluate the claim. These examinations and opinions fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating obstructive sleep apnea, including the functional impact of the Veteran's disability upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327.

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Service Connection - Obstructive Sleep Apnea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Obstructive sleep apnea (OSA) is not a "chronic disease" listed under 38 C.F.R.      § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that symptoms of obstructive sleep apnea began during service and have continued since service separation. OSA is a specific medical condition defined as "cessation of breathing resulting from the collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep." See Dorland's Illustrated Medical Dictionary 116-17 (32nd ed. 2012).

Service treatment records are silent for complaints of OSA symptoms during service. On the April 2003 and December 2003 post-deployment self-reported questionnaires, the Veteran denied experiencing any sleep-related symptoms. 

June 2009 treatment records indicate the Veteran was advised to undergo a sleep study, given his obesity and snoring. The Veteran was diagnosed with mild obstructive sleep apnea in December 2009, and was treated with the use of a continuous positive airway pressure (CPAP) machine. The Veteran reported improved symptoms from using the CPAP, but continued to be counseled on controlling his obesity. 

At the August 2011 VA medical examination, the Veteran appeared sleepy, but otherwise in no apparent distress. The Veteran reported a history of loud snoring, daytime fatigue and daytime sleepiness since service. He also reported his loud snoring began during service. The Veteran reported improved symptoms since he started using the CPAP machine, but that he still had daytime fatigue and sleepiness. He also reported weight gain of 30 pounds since 2003. The examiner noted the Veteran was diagnosed with OSA in December 2009. The examiner opined the Veteran's sleep apnea had a clear and specific etiology and diagnosis, and was not related to any exposure event experienced during the Gulf War. 

In June 2012, the Veteran provided two "buddy statements" in support of his claim that he began snoring while on deployment in Iraq. J.J. stated that the Veteran started snoring approximately three months after deployment to Iraq and that he would stop snoring for a couple of seconds and then start again. J.J. also stated the Veteran once fainted during deployment. D.F. stated he trained with the Veteran after his deployment to Iraq and that the Veteran had trouble sleeping, snored loudly, and had low energy levels. D. F. noted the Veteran used his CPAP machine but would still snore, wake up and not appear rested the next day.

Veteran testified at his April 2015 hearing that while in Iraq he began snoring heavily and did not feel rested after sleeping. 

The October 2015 examiner noted the Veteran's contentions that he began snoring heavily after being deployed to Iraq, and that he did not feel rested after sleeping. The examiner also noted the statements from Veterans J.J. and D.F. The examiner also reviewed the submitted literature suggesting a connection between burn pits and sleep apnea. The examiner noted that service treatment records are silent for any symptoms related to sleep apnea during service but indicate the Veteran had disturbed sleep related to stress and posttraumatic stress disorder. The examiner also noted post-deployment questionnaires dated April 2003 and December 2003 indicate the Veteran marked "no" to the question of "still feeling tired after sleeping." The examiner also noted December 2004 medical records indicating complaints of back pain, seasonal allergies and asthma, but not symptoms suggestive of OSA, and February 2005 medical records indicating the Veteran had disturbed sleep related to posttraumatic stress disorder. The examiner noted that the 2009 OSA diagnosis was approximately six years after the Veteran served on active duty for nine months. The examiner opined the Veteran's OSA is not related to his exposure to burn pits during the Gulf War because there is no conclusive evidence in currently-available medical literature that indicates exposure to burn pits causes sleep apnea. The literature is clear that upper airway obstruction causes sleep apnea. 

The lay witnesses indicating that the Veteran snored loudly while on deployment  are competent to report that the Veteran had difficulty sleeping, snored loudly, and appeared fatigued. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions and those of his fellow veterans, the Veteran is not competent to offer opinions as to the etiology of his current obstructive sleep apnea. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Obstructive sleep apnea requires specialized training for determinations as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.

The preponderance of the evidence is against finding the Veteran's obstructive sleep apnea is related to service. There is no current medical evidence suggesting a link between exposure to burn pits and the onset of OSA. The Veteran did not complain of sleep apnea symptoms, such as difficulty breathing, closed nasal passages, or other respiratory symptoms that would suggest the onset of OSA, in service. The Veteran's complaints of sleep disturbances in service were noted as related to stress and anxiety. The Veteran was diagnosed with OSA in 2009, with risk factors including snoring and obesity evident prior to the diagnosis. There is no medical opinion linking the Veteran's OSA to his service, and the claim must be denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


